Citation Nr: 1710669	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 percent for paralysis of the upper radicular group (previously rated as brachial plexopathy, right shoulder) from April 29, 2008 to January 20, 2014, and in excess of 50 percent from January 21, 2014 to present.

2. Entitlement to an initial evaluation in excess of 10 percent for a respiratory disability characterized as post-lobectomy residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970. A total disability evaluation based on individual unemployabililty is effective March 2013. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The claims file was transferred to the RO in Detroit, Michigan. 

This matter was last before the Board in March 2016, when it was remanded for further development, to include new VA medical examinations. 

The issue of entitlement to an initial evaluation in excess of 10 percent for a respiratory condition characterized as post-lobectomy residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran is right hand dominant. 

2. The Veteran demonstrates not more than severe incomplete paralysis in his right shoulder throughout the appeals process.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 50 percent for paralysis of the upper radicular group (right shoulder) effective April 29, 2008, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8610 (2016).

2. The criteria for a disability rating in excess of 50 percent for paralysis of the upper radicular group (right shoulder) effective January 21, 2014 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8610 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for a higher initial disability rating for his right shoulder, all necessary assistance has been provided. The evidence includes service treatment records and post-service medical records, including VA examination reports. There is no indication of any additional relevant evidence that has not been obtained. The Veteran was provided thorough VA examinations which fully addressed the Veteran's allegations and symptoms, and they are adequate for rating purposes. See 38 C.F.R. §§ 3.326, 3.327 (2016).

The duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the Veteran's right shoulder claim.




Increased  Rating - Right Shoulder

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999). As discussed in detail below, a "staged" rating has been assigned in the case of the Veteran's right shoulder condition and the Board will discuss both periods under appeal. 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record. After such a consideration, VA must explain to the Veteran the reasons and bases for the decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's neurologic deficits of the right shoulder are rated under the Diagnostic Code for neuropathy of the upper radicular group (fifth and sixth cervical). For the dominant side, a 20 percent rating is warranted for mild symptoms, 40 percent for moderate symptoms, 50 percent rating for severe symptoms, and a 70 percent rating for complete paralysis. For the non-dominant side, the ratings are 20, 30, 40, and 60 percent respectively. 38 C.F.R. § 4.124a , Diagnostic Codes 8510, 8610. 

The words "mild," "moderate," and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
38 C.F.R. § 4.124a . When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.

The Veteran's claim of service connection was received in April 2008. The Veteran underwent a VA examination in July 2008.  The Veteran reported that he had severe pain in the right arm shoulder and upper arm area. He complained of numbness from the elbow to the armpit, but denied stiffness. 

The Veteran had full range of motion in the right shoulder, elbow and wrist. He had shoulder shrug strength of 5/5 on the left, compared with mild weakness of his right shoulder. There was no crepitus and no sign of joint inflammation. Abduction of the shoulder was from zero to 180 degrees and flexion was from zero to 180 degrees, which demonstrate normal range of motion under applicable VA regulations. 38 C.F.R. § 4.71, Plate I. The examiner found "no joint involvement." 

The Veteran underwent a VA examination in February 2009. The medical examiner noted the Veteran demonstrated severe incomplete paralysis of the right shoulder due to neuritic pain and muscle weakness. The examiner also noted the Veteran is right-hand dominant but wrote with his left hand. The RO increased the Veteran's initial disability rating to 40 percent for severe incomplete paralysis of the right shoulder, but maintained the designation of the right shoulder as minor. 

The January 2014 medical examiner noted the Veteran is right-hand dominant and continued to demonstrate severe incomplete paralysis of the upper right radicular group but maintained the 40 percent rating based on the right shoulder as minor. 

A June 2016 VA medical examination reported severe incomplete paralysis of the right shoulder, including reduced strength in the right elbow, right wrist and right grip. The examiner also reported the Veteran is right-hand dominant. The RO increased the Veteran's rating to 50 percent for a severe incomplete paralysis of a major right shoulder condition effective January 21, 2014. 

The Veteran contends he is right-hand dominant for purposes of his shoulder condition claim. The Veteran reported on his first Compensation and Pension examination he held his weapon with his right hand. He has consistently reported at all his medical examinations that he is right-hand dominant. The Veteran did report he wrote with his left hand throughout his life, but that his right hand has always been stronger and he uses his right hand for all weight-bearing activities. 

While the RO has reported that the Veteran's right shoulder as both minor and major throughout the appeals process, the Board will adjudicate the question with focus on the Veteran's right shoulder as his major/dominant extremity. The law provides that when there is a factual question and no further development would assist the inquiry, the benefit-of-the-doubt doctrine mandates that the most favorable view of the evidence for the evidence is employed. Because ratings of the major/dominant extremity results in a higher possible rating, the Board will construe the evidence as noted. 

According to the rating schedule, severe incomplete paralysis of a major/dominant shoulder condition results in a 50 percent rating. The reported severity of the right shoulder disorder has varied slightly and the evidence is therefore in approximate balance. A 50 percent rating will be assigned effective April 29, 2008, thus effective throughout the pendency of the claim. However, as this rating is not the highest rating possible, the Board will address whether the Veteran qualifies for the next higher rating.

In order to obtain a higher rating for paralysis of a major/dominant shoulder condition, the Veteran must demonstrate complete paralysis, with lost or severely affected movements. The Veteran contends he experiences pain and limited range of motion and should be given a higher rating. 

The examination for peripheral nerves evaluates tingling and numbness, grip, and reflex responses, in addition to pain and range of motion. These tests indicate the level of severity of a nerve disability. These tests have consistently indicated the Veteran demonstrates severe incomplete paralysis of the rights shoulder. These finding are not wholly sensory because they evaluated the Veteran's muscle strength, reflexes and flexion range in addition to pain and sensitivity to touch.  
The Veteran does not demonstrate complete paralysis of his right shoulder or elbow with limited or no movement and therefore does not qualify for a higher rating.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable with regard to the Veteran's claim for a disability rating in excess of 50 percent because the preponderance of the evidence is against that portion of the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent effective April 29, 2008 for paralysis of the upper radicular right shoulder (major/dominant) is granted. 

Entitlement to a disability rating in excess of 50 percent as of January 21, 2014 for paralysis of the upper radicular right shoulder (major/dominant) is denied.



REMAND

The Veteran contends his symptoms and treatment for chronic obstructive pulmonary disease (COPD) and asthma have not been adequately addressed by the VA examinations which diagnosed and evaluated his respiratory condition as post-lobectomy residuals. In March 2016, the Board remanded the Veteran's respiratory claim for a new examination in order to evaluate the Veteran's complaints, symptoms and treatment of COPD post-lobectomy. The returned August 2016 VA medical examination is inadequate to resolve the appeal. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA respiratory examination with a suitably-qualified physician to determine the etiology of the Veteran's COPD and asthma and to determine if several respiratory conditions exist that need to be evaluated and rated. All appropriate tests, studies and consultations should be accomplished and all clinical findings should be reported in detail in the narrative portion of the examination report.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Does the Veteran experience COPD, asthma, or any other respiratory conditions in addition to his service-connected post-lobectomy residuals?

b) Are any additional respiratory conditions caused by or aggravated beyond the natural progression of the disease by the Veteran's current service-connected post-lobectomy condition?  

c) If any additional respiratory conditions are not caused or aggravated by the Veteran's current service-connected post-lobectomy condition, which specific symptoms and treatments are directly related to his service-connected conditions?

d) If the examiner cannot delineate which symptoms and treatments are for which respiratory condition, or if the Veteran does not demonstrate any additional respiratory conditions other than his current post-lobectomy residuals, the examiner should explain the relationship between the Veteran's various symptoms and treatments and how they contribute to the Veteran's current respiratory disability condition. 

In rendering these opinions, the examiner must review the entire record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

* The record reflects the Veteran currently has a diagnosis of COPD.

* The Veteran contends he currently has asthma.

* The Veteran uses an inhalational bronchodilator daily.

* The Veteran contends he uses a bronchodilator daily for his COPD and asthma.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION SUFFICIENT.

2. After undertaking any other appropriate developed deemed necessary, readjudicate the claim for an initial disability rating for the Veteran's respiratory condition on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


